DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.  Claims 1-18, 20 and 21 remain pending and under examination.

Claims Summary
	Claim 1, and its dependent claims 2-11, in various embodiments, are directed to a system for aiding in the diagnosis of a physiological abnormality resulting in detectable, measurable variations in contents of breathed air, comprising:
A handheld unit defining an airway including a plurality of sensors adapted to measure a plurality of parameters related to the presence of a physiological abnormality.  The plurality of sensors include an oxygen sensor, a carbon dioxide sensor, a volumetric airflow sensor, a pressure sensor and a thermometer (claim 2), as well as sensors outside of the airway including an ambient temperature sensor, an ambient pressure sensor, and an ambient humidity sensor (claim 3).  There is a heating element disposed within the airway to prevent condensation from forming on the plurality of sensors (claim 4).  In another embodiment, the unit comprises a combination of the sensors and a heating element (claim 5).
A control unit remotely (wired or wireless (claims 6 and 7)) connected to the handheld unit including a controller adapted to receive input signals from the handheld unit and remit output signals in response thereto, further including a display adapted to display the output signals to a user in real time during receiving input signals from the handheld unit.
And, a mouthpiece selectively connected to the handheld unit, the mouthpiece including a filter adapted to substantially prohibit the passage of germs into the airway of the handheld unit.  The mouthpiece is substantially a cylindrical body portion defining a passageway, having a first end, a second end, and a support member disposed at a first end of the body portion, and wherein the filter is connected to the support member (claim 8).  The filter comprises a filtration media that is substantially conical and defines an open end and a closed end, disposed within the passageway such that the open end is substantially adjacent the first end of the body portion (claim 9).  The support member is a plurality of fins (claim 10) that constrains the filter (claim 11).
Claim 12 and its dependent claims 13-18, 20 and 21, in various embodiments, are directed to a handheld unit.  The unit is for aiding in the diagnosis of a physiological abnormality resulting in detectable, measurable variations in contents and characteristics of breathed air.  The unit comprises:
An airway defined within the handheld unit.
A plurality of sensors disposed within the airway adapted to measure a plurality of parameters related to the presence of a physiological abnormality.  The plurality of sensors include an oxygen sensor, a carbon dioxide sensor, a volumetric airflow 
Communication means disposed within the body portion adapted to communicate data in real time with a control unit disposed remotely from the body portion; and,
A mouthpiece selectively connectable to the handheld unit, the mouthpiece including a filter adapted to substantially prohibit the passage of germs into the airway of the handheld unit.  The mouthpiece is substantially a cylindrical body portion defining a passageway, having a first end, a second end, and a support member disposed at a first end of the body portion, and wherein the filter is connected to the support member (claim 17).  The filter comprises a filtration media that is substantially conical and defines an open end and a closed end, disposed within the passageway such that the open end is substantially adjacent the first end of the body portion (claim 18).
In other embodiments, the unit additionally comprises communications means within the body portion adapted to communicate with a control unit disposed remotely from the body portion via wired means (claim 20) or wireless means (claim 21).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, 8-13, 17, 18 and 20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Nieman et al. (Journal of the American Dietetic Association, 2003, 103(5):588-593, “Nieman”) in view of Lehman (US 5,390,668) and Mault et al. (US Patent 6,790,178 B1, “Mault”).  The claims are summarized above and correlated with the teachings of the prior art in bold font.
Nieman teaches a system for measuring resting metabolic rate and oxygen consumption comprising a handheld device, BodyGem, containing an oxygen sensor, ventilation or volumetric flow sensor (see page 590, left column, first paragraph), and sensors to measure temperature, humidity, and barometric pressure (claims 2 and 13); an attached mouthpiece (see page 589, left column, second paragraph); a control unit contained in the unit that is capable of collecting and displaying data (understood to be input and output) on an LCD on the unit; and can be connected to a computer, which is also control unit for the handheld device BodyGem to be connected to (understood to be “wired”) (see page 589, right column, third paragraph) (claims 6 and 20).    
Nieman does not disclose a filter within the mouthpiece.  Lehman, however, discloses a disposable bacteria/virus filter suited for all lung tests (Abstract) constrained by fins (column 5, lines 48-55) in the support member of the mouthpiece that is substantially cylindrical (Figure 8) (claims 8, 10, 11 and 17).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Nieman so as to add a filter into the (claims 1 and 12).  One would have been motivated to use a filter with a reasonable expectation of success, as taught by Lehman, to collect the bacteria or viruses from the breathed air and prevent from contaminating the sensors in the measuring handheld device.  The open end of the conical filter would logically be placed at the open end, adjacent to the mouthpiece, so that any particles would be caught in the filter at the closest point of contact (claims 9 and 18).  It would not make sense to one of ordinary skill in the art to place the conical filter at the second end, since that would defeat the purpose of preventing contamination.  
Nieman’s control unit does not display real time output signals received from the handheld unit.  However, it would have been obvious to have incorporated this feature into the system and control unit with a reasonable expectation of success.  Mault discloses a system comprising a physiological monitor and an associated personal digital assistant (PDA) (see abstract).  The PDA is equipped with the necessary means for receiving input from the monitor and displaying it in real time (see col. 14, lines 17-67).  One would have been motivated to modify Nieman’s system to have real time capability in order for the user or physician, for example, to have the benefit of instant information and more data points as opposed to Nieman’s final display at the conclusion of the test.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.
Applicant’s arguments filed October 7, 2021 have been considered but fail to persuade.  Applicant argues that the Mault reference teaches away from the claimed invention.  Specifically, the real time feature disclosed by Mault is only in the context of monitoring heartbeats (see Mault’s claim 1, for example), and is not taught with regard to the calorimeter or spirometer embodiments (that include breathed air) which are disclosed in the context of a memory to store information for later use, not real time.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, the teachings of Mault are relied upon for the real time technology available for use in the field of devices that monitor physiological conditions.  The teachings of Mault are not meant to be bodily incorporated into Nieman’s embodiments, just the real time aspect.  As for Applicant’s argument that Mault teaches away from the claimed invention, please note that Mault’s teachings contemplate wireless communication in a plurality of settings that measure various physiological parameters, not just heartbeats.  Mault discloses wireless communication as a means of continuously or intermittently communicating with a computing device, in contrast to a memory/storage approach (see columns 5-6, bridging paragraph).  Additionally, in col. 6, first full paragraph, Mault teaches that any physiological monitor can be applied to any of the embodiments disclosed, such as a spirometer for measuring breath flow.  Thus, while Mault goes into detail to describe certain embodiments, it is clear that “Each of the above described embodiments and alternatives, as well as others that will be described, apply to each of the physiological monitors described hereinbelow”, see col. 6, first full paragraph, last sentence.  Therefore, the claims remain rejected for reasons of record.

Claims 3 and 14 are rejected under 35 U.S.C. §103(a) as being unpatentable over Nieman et al. (Journal of the American Dietetic Association, 2003, 103(5):588-593, “Nieman”) in view of Lehman (US 5,390,668) and Mault et al. (US Patent 6,790,178 B1, “Mault”), as applied to s 1 and 12 above, and further in view of Gehrke et al. (US 6,921,369 B1, "Gehrke").  The claims are summarized above and correlated with the teachings of the prior art in bold font.
The teachings of Nieman and Lehman are summarized above.  Neither disclose a plurality of sensors outside of the airway for measuring ambient temperature, ambient pressure and ambient humidity, however, this would have been obvious.  Nieman's apparatus does not disclose sensors outside of the airway for the purpose of detecting ambient parameters because Nieman's apparatus is calibrated by other means (see page 589, second column, last paragraph).  It would have been obvious to modify Nieman's apparatus to self-calibrate, motivated by the desire to save time and expense (i.e., professional calibration not required, or at least not required as often) and improve the relative accuracy of the readings.  Gehrke discloses a mobile ergospirometry system that has sensors for ambient temperature, humidity and pressure, for the purpose of calibration (see Gehrke, claim 3).  As far as placement on the outside of the airway, it would have been necessary to place the sensors outside the airway in order to collect ambient data.  One would have had a reasonable expectation of success that the sensors for ambient parameters would have worked with Nieman's apparatus to calibrate, given the similar design of Gehrke for a respiratory apparatus.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.
Applicant’s arguments filed October 7, 2021 have been addressed above.

Claims 2, 4, 13 and 15 are rejected under 35 U.S.C. §103(a) as being unpatentable over Nieman et al. (Journal of the American Dietetic Association, 2003, 103(5):588-593, “Nieman”) in view of Lehman (US 5,390,668) and Mault et al. (US Patent 6,790,178 B1, “Mault”), as applied to claims 1 and 12 above, and further in view of Gambert et al. (US 6,699,202 B1, .  
The teachings of Nieman and Lehman are summarized above.  Neither disclose a carbon dioxide sensor or a heating element in the handheld unit.
Gambert suggests adding an oxygen sensor that gives an analog signal directly proportional to the oxygen partial pressure (column 6, lines 12-15) and a fast carbon dioxide sensor in a breathing gas analyzer (column 6, lines 34-42) for determination of additional physiological parameters (column 5, lines 40-44).  Gambert further suggests adding a heating element to the sensors to achieve the necessary short response time (column 2, lines 21-23) because all spectroscopic methods that can be used for the partial pressure measurement of oxygen are principally sensitive to condensing humidity (column 2, lines 64-66).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Nieman so as to include a partial pressure sensor, a fast carbon dioxide sensor and a heating element within the airway as suggested by Gambert.  One having ordinary skill in the art would have been motivated to make such a modification to determine additional physiological parameters and to increase the accuracy and efficiency of the sensors.  There would have been a reasonable expectation of success, given the prior art knowledge that the microprocessor calculates the oxygen consumption and the amount of carbon dioxide produced by a subject from the flow, pressure and the values from both gas sensors and the respiratory quotient can be calculated, as disclosed by Gambert.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.
Applicant’s arguments filed October 7, 2021 have been addressed above.
s 5 and 16 are rejected under 35 U.S.C. §103(a) as being unpatentable over Nieman et al. (Journal of the American Dietetic Association, 2003, 103(5):588-593, “Nieman”) in view of Lehman (US 5,390,668) and Mault et al. (US Patent 6,790,178 B1, “Mault”), as applied to claims 1 and 12 above, and further in view of Gambert et al. (US 6,699,202 B1, “Gambert”) and Gehrke et al. (US 6,921,369 B1, "Gehrke").  The claims are directed to embodiments wherein the system and unit comprises a plurality of sensors outside the airway and a heating element within the airway.
The teachings of Nieman and Lehman are summarized above.  Neither discloses a plurality of sensors outside the airway and a heating element within the airway.  However, it would have been obvious to have incorporated these components into the Nieman’s system/unit.
Nieman's apparatus does not disclose sensors outside of the airway for the purpose of detecting ambient parameters because Nieman's apparatus is calibrated by other means (see page 589, second column, last paragraph).  It would have been obvious to modify Nieman's apparatus to self-calibrate, motivated by the desire to save time and expense (i.e., professional calibration not required, or at least not required as often) and improve the relative accuracy of the readings.  Gehrke discloses a mobile ergospirometry system that has sensors for ambient temperature, humidity and pressure, for the purpose of calibration (see Gehrke, claim 3).  As far as placement on the outside of the airway, it would have been necessary to place the sensors outside the airway in order to collect ambient data.  One would have had a reasonable expectation of success that the sensors for ambient parameters would have worked with Nieman's apparatus to calibrate, given the similar design of Gehrke for a respiratory apparatus.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Nieman, Lehman and Gehrke, so as to include a partial pressure sensor, a fast carbon dioxide sensor and a heating element within the airway as suggested by Gambert.  One having ordinary skill in the art would have been motivated to make such a modification to determine additional physiological parameters and to increase the accuracy and efficiency of the sensors.  There would have been a reasonable expectation of success, given the prior art knowledge that the microprocessor calculates the oxygen consumption and the amount of carbon dioxide produced by a subject from the flow, pressure and the values from both gas sensors and the respiratory quotient can be calculated, as disclosed by Gambert.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.
Applicant’s arguments filed October 7, 2021 have been addressed above.

Claims 7 and 21 are rejected under 35 U.S.C. §103(a) as being unpatentable over Nieman et al. (Journal of the American Dietetic Association, 2003, 103(5):588-593, “Nieman”) in view of Lehman (US 5,390,668) and Mault et al. (US Patent 6,790,178 B1, “Mault”) as applied to s 1 and 12 above, and further in view of Gollar (US 2004/0138823 A1).  Previously this rejection did not include the Mault reference.  In view of the claim amendments filed June 3, 2021, requiring a real time aspect to the system and handheld unit, the Mault reference is now relied upon.  Claims 7 and 21 require connecting the handheld unit and the control unit by wireless means, or communications means for wireless connection.  
The teachings of Nieman and Lehman are outlined above, neither of which disclose wireless means.  Nieman’s device, when connected to a computer, is a wired connection (see page 589, right column, last paragraph).  
Gollar discloses connecting a breath detection apparatus with a computing device via a wireless receiver in electrical communication with the computing device (see page 6, claim 19).   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Nieman so as to connect the breath sensing handheld unit to a control unit like the computing device by wireless means, as suggested by Gollar.  One having ordinary skill in the art would have been motivated to make such a modification to increase the portability of the handheld device and the ease of operation of the system.  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art at the time the invention was made.
Applicant’s arguments filed October 7, 2021 have been addressed above.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STACY B CHEN/Primary Examiner, Art Unit 1648